PALMER, J.
Jack Robyn (Robyn) appeals the trial court’s final order entering judgment in favor of Forest River, Inc., on Robyn’s *744motion to vacate an arbitration award. Having reviewed the record, we find no error in the trial court’s final judgment in favor of Forest River, Inc., and, accordingly, we affirm that judgment. However, we conclude that the record is insufficient to support the trial court’s finding of bad faith on the part of Robyn and, therefore, we reverse that portion of the trial court’s order and remand this matter for entry of an amended final judgment. In light of our ruling above, issues raised in the cross-appeal filed by Forest River, Inc., are moot.
AFFIRMED in part, REVERSED in part, and REMANDED.
ORFINGER and TORPY, JJ„ concur.